NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
ROBERT JACKSON I BEY,
Civil Action No. 19-17171 (MAS)
Petitioner,
Vv. 5 OPINION
JUDGE QASIM,
Respondent.

 

SHIPP, District Judge

Petitioner Robert Jackson III Bey, a pretrial detainee currently confined at Somerset
County Jail, has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. (Pet.,
ECF No. 1.) At this time, the Court is required to screen the Petition pursuant to Rule 4 of the
Rules Governing Section 2254 Cases, applicable to proceedings under § 2241 through Rule 1(b),
to determine whether it “plainly appears from the petition and any attached exhibits that the
petitioner is not entitled to relief.” For the reasons set forth below, the Court will dismiss the
petition without prejudice and a certificate of appealability will be denied.

I, BACKGROUND

Petitioner filed the instant Petition on August 22, 2019, seeking to challenge the legality of

an ongoing criminal proceeding in the New Jersey State Courts before Judge Qasim. (See Pet.)

Petitioner seeks immediate release from Somerset County Jail.’ (Id. at 9.)

 

| Petitioner additionally seeks relief in the form of “charges on anyone” involved in his criminal
matter and money damages. (Pet. 9.) Such relief is not available in a habeas proceeding. See
Preiser y. Rodriguez, 411 U.S. 475, 494 (1973) (“In the case of a damages claim, habeas corpus is
The Petition raises four grounds for relief. First, Petitioner asserts that he is a Moorish
American National and, as such, his detention is in violation of international law, the Treaties of
Peace and Friendships of 1787 and 1836, and the First, Fourth, Fifth, Sixth, Eighth, Ninth, and
Tenth Amendments. (/d. at 7.) Second, Petitioner claims that he is “[bJeing denied [his]
Unalienable, Substantive Rights and Birthright recognized Laws of the Nations of the Earth.” (d.
at 8.) Third, Petitioner asserts that he is “rbleing denied Due Process of Law [be]cause of Threat,
Duress and Coercion and Duress of imprisonment.” (/d.) Finally, Petitioner contends that Judge
Qasim is “knowingly and willingly proceeding without jurisdiction” in the pending state court
criminal proceeding. (Id. at9.) The threadbare factual allegations contained in the Petition suggest
that Petitioner takes issue with the state court’s refusal to consider paperwork submitted by
Petitioner regarding his status as a Moorish American National. (See id, at 8.) The Petition
indicates that Petitioner has not raised these claims in any of the New Jersey appellate courts. (See
id. at 3-7.)

Il. DISCUSSION

28 U.S.C. § 2241(c) provides that habeas relief may be extended to a prisoner where he “is
in custody in violation of the Constitution or laws or treaties of the United States.” Pursuant to
Rule 4 of the Rules Governing Section 2254 Cases, applicable to § 2241 petitions through Rule
1(b), this Court is required to review a petitioner’s habeas petition and determine whether it
“plainly appears from the petition and any attached exhibits that the petitioner is not entitled to

relief.” Pursuant to this rule, a district court is “authorized to dismiss summarily any habeas

 

not an appropriate or available federal remedy.”); Hassine v. Zimmerman, 160 F.3d 941, 954 (3d
Cir. 1998) (noting that monetary damages are not available in a habeas proceeding).

2
petition that appears legally insufficient on its face.” McFarland y. Scott, 512 U.S. 849, 856
(1994).

As a pretrial detainee, Petitioner’s challenge to the validity of his confinement at Somerset
County Jail and his request for release is properly brought pursuant to 28 U.S.C. § 2241. See
Moore v. DeYoung, 515 F.2d 437, 441-42 (3d Cir. 1975); see also Duran v. Thomas, 393 F. App’x
3, 4 (3d Cir. 2010) (“[S]ection 2241 authorizes a federal court to issue a writ of habeas corpus to
any pretrial detainee who ‘is in custody in violation of the Constitution or laws or treaties of the
United States.’” (citation omitted)). “Nevertheless, that jurisdiction must be exercised sparingly
in order to prevent in the ordinary circumstance ‘pre-trial habeas interference by federal courts in
the normal functioning of state criminal processes.”” Duran, 393 F. App’x at 4 (quoting Moore,
515 F.2d at 445-46). Section 2241 therefore may not be used “to litigate constitutional defenses
prematurely in federal court.” Jd. (quoting Moore, 515 F.2d at 445), The Third Circuit thus held
in Moore that although federal district courts have jurisdiction to hear the habeas challenges of
state pre-trial detainees, “jurisdiction without exhaustion should not be exercised at the pre-trial
stage unless extraordinary circumstances are present.” 515 F.2d at 443 (citations omitted).
Extraordinary circumstances may be present where there is evidence that reveals “delay,
harassment, bad faith, or other intentional activity.” Jd. at 447 n.12.

Here, it is clear from the Petition that none of Petitioner's claims for relief have been
exhausted in state court. Petitioner indicates in the Petition that he has not filed any appeal
regarding his challenge to the state court’s jurisdiction over the pending criminal action against
him. (See Pet. 3-4.) Nor has Petitioner demonstrated that there are any extraordinary
circumstances to excuse his failure to exhaust these claims. Petitioner appears to allege that he

has attempted to raise certain claims regarding his status as a Moorish American National to the
state trial court and that his arguments were disregarded.” See id. at 8-9. This, however, does not
rise to the type of extraordinary circumstances required for this Court to exercise jurisdiction over
the Petition absent exhaustion in state court. See Duran, 393 F. App’x at 4-5. Accordingly, the
Petition will be dismissed without prejudice.

Ill. CERTIFICATE OF APPEALABILITY

Petitioner is required to obtain a certificate of appealability to the extent he wishes to
challenge this Court’s dismissal of his Petition. See 28 U.S.C. § 2253(c)(1)(A) (explaining that
unless a certificate of appealability is issued, an appeal may not be taken from “the final order in
a habeas corpus proceeding in which the detention complained of arises out of process issued by
a State court” (emphasis added)); see also Thomas v. Warden, No. 16-685, 2016 WL 756558, at
*3 n.2 (D.N.J. Feb. 26, 2016) (explaining that a certificate of appealability is required for a petition
seeking pretrial habeas relief under 28 U.S.C. § 2241(c)(3)).

In a habeas proceeding, a certificate of appealability may only be issued where “the
applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. 8
2253(c)(2). In Slack v. McDaniel, 529 U.S. 473, 484 (2000), the United States Supreme Court
held that “[w]hen the district court denies a habeas petition on procedural grounds without reaching
the prisoner’s underlying constitutional claim, a [certificate of appealability] should issue when
the prisoner shows, at least, that jurists of reason would find it debatable whether the petition states
a valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Here, the Court denies a certificate

 

? Petitioner also alleges that the state court’s refusal to consider his arguments regarding his
Moorish American Status “renders them treasonist [sic], and renders them as the law breakers.”
(Pet. 8-9.) The Court will disregard these conclusory allegations.

4
of appealability because jurists of reason would not find it debatable that the Petition should be

dismissed.
IV. CONCLUSION

For the foregoing reasons, the Petition is dismissed without prejudice and a certificate of

appealability will not issue. An appropriate order follows.

j} (i dhe se
hi/AticGy
MICHAEL A. SHAPP
UNITED STATES DISTRICT JUDGE
